               Case 3:20-cv-03678-MCR-EMT Document 14 Filed 12/23/20 Page 1 of 1


 AO 399 (01/09) Waiver ofllie Service of Summons


                                       United States District Court
                                                                     for the
                                                     Northern District of Florida

    United States of America, ex rel. Robert V. Smith
                        Plaintiff
                                                                             )
                                                                             )
                                  v.                                         )     Civil Action No. 3:20CV3678/MCR/EMT
                       Jay A. Odom, et al.                                   )
                            Defendant

                                              WAIVER OF THE SERVICE OF SUMMONS

 To:    Elizabeth C. Billhimer, Esq.
             (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                12/16/2020 __         . the date when this request was sent (or 90 days if it was sent outside the
United States). If l fail to do so, a default judgment will be entered against me or the entity I represent.


Date:           12/16/2020
                                                                                          • Signature of the attorney or unrepresented party
                       Dawn E. Stuntz                                                                      Dawn E. Stuntz
        Printed name ofparty -waiving service ofsummons                                                       Printed name
                                                                                                          4652 GulfStarr Dr
                                                                                                        Destin, FL 32541-3715

                                                                                                                  Address

                                                                                                  dstuntz@thejayodomgroup.com
                                                                                                           E-mail address

                                                                                                            (850) 654-4126
                                                                                                             Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested byofserving   a summons
                                                                                                                                a plaintiff located in
the United Slates will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
no jurisdiction over this matter or over the defendant or the defendant's property.                                                                   has

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence
a summons or of service.                                                                                                                           of

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion
and file a copy w ith the court. By signing and returning the waiver form, you are allowed more time to respond than ifunder   Rule 12 on the plaintiff
                                                                                                                          a summons had been served.
